Case: 12-11327    Date Filed: 12/27/2012   Page: 1 of 5

                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11327
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:10-cr-00345-JOF-CCH-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

LISA R. LEE,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (December 27, 2012)

Before DUBINA, Chief Judge, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-11327     Date Filed: 12/27/2012   Page: 2 of 5

      Appellant Lisa Lee appeals her total 121-month sentence, imposed at the

low end of the applicable guideline range, after pleading guilty to one count of

conspiracy to commit bank, mail, and wire fraud in violation of 18 U.S.C. § 1349

(Count One), one count of aiding and abetting bank fraud in violation of 18 U.S.C.

§ 2 and § 1344 (Count Two), and one count of aggravated identity theft in

violation of 18 U.S.C. § 1028A(a)(1) (Count Three).

      On appeal, Lee argues that her sentence was substantively unreasonable

because it was greater than necessary to achieve the goals of 18 U.S.C.

§ 3553(a)(2). She asserts that she did not receive credit for her 23-month sentence

that was imposed after the revocation of her supervised release from previous

fraud convictions, yet the instant sentence punished the same conduct. She also

argues that her sentence overstates the seriousness of her offense because the

intended loss of her offense was substantially greater than the actual loss. Finally,

she argues that her sentence is unreasonable because she was on good behavior for

the 40 months between the offense and the sentencing hearing.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). The party challenging a sentence has the burden to

show that it was unreasonable. United States v. Amedeo, 487 F.3d 823, 832 (11th

                                          2
              Case: 12-11327     Date Filed: 12/27/2012   Page: 3 of 5

Cir. 2007). We reverse only where we are firmly convinced that the district court

committed a clear error in weighing the § 3553(a) factors and imposed an

unreasonable sentence in light of the facts. United States v. Irey, 612 F.3d 1160,

1190 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011). The court

commits a clear error where it imposes a sentence that does not achieve the goals

encompassed within § 3553(a). Id. at 1189. These goals include the need to

reflect the seriousness of the offense, afford adequate deterrence to criminal

conduct, and protect the public from further crimes. 18 U.S.C. § 3553(a)(2)(A),

(B), (C).

      After reviewing the record and reading the parties’ briefs, we conclude that

Lee’s 121-month sentence is reasonable. Ordinarily, we expect a sentence that is

imposed within the guideline range, such as Lee’s, to be reasonable. See United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). Lee’s offense required

sophisticated planning and document fraud, resulting in an actual loss of

$561,019.29 and an intended loss of $1,882,740.92. Considering the scope and

sophistication of Lee’s conduct and the harm that she intended to cause, a sentence

within the guideline range adequately reflects the seriousness of her offense. 18

U.S.C. § 3553(a)(2)(A).

      Further, a sentence within the guideline range will deter Lee from engaging

                                          3
               Case: 12-11327     Date Filed: 12/27/2012   Page: 4 of 5

in criminal conduct in the future and will protect the public. Id. § 3553(a)(2)(B),

(C). Lee has a history of fraud. She disregarded the terms of her supervised

release in a previous fraud case when she committed the instant offenses. At

sentencing, the government presented evidence that Lee continued to engage in

fraudulent conduct until the sentencing hearing. Thus, we conclude from the

record that the district court did not abuse its discretion in determining that a

sentence within the guideline range was necessary to deter future criminal conduct

and to protect the public.

      Lee argues that the district court did give her credit for serving 23 months

after revocation of her supervised release from previous convictions, yet the

instant sentence punished the same conduct. However, the district court sentenced

Lee at the revocation hearing based on her breach of trust in violating the terms of

her release. See U.S.S.G. Ch. 7, Pt.A, intro. comment. (n. 3(b)) (2011)

(commenting that sentencing at a revocation hearing is based on the defendant’s

breach of trust in violating the terms of release). The sentence did not serve as

punishment for the underlying actions on which the revocation was based. Id.

Accordingly, we conclude that the court did not abuse its discretion by imposing a

sentence within the guideline range.

      Lee argues that the district court erred in imposing her sentence because the

                                           4
              Case: 12-11327     Date Filed: 12/27/2012   Page: 5 of 5

intended loss overstates the seriousness of her offense. The district court

specifically rejected this argument, noting that the actual and intended loss

estimates did not account for the totality of Lee’s offensive conduct. In light of

these considerations, a sentence within the guideline range does not substantially

overstate the seriousness of Lee’s offense. U.S.S.G. § 2B1.1, comment. (n.19(C)).

      Finally, Lee argues that her sentence was unreasonable in light of her good

behavior for the 40 months between the offense and the sentencing hearing.

During much of this time, Lee was serving her 23-month revocation sentence.

Further, the government submitted evidence at the sentencing hearing that Lee

continued to engage in fraudulent conduct after her release. The district court

rejected Lee’s argument and, instead, relied on her history of fraud and recidivism.

For these reasons, we conclude that the court did not abuse its discretion in

denying a variance based on Lee’s good behavior.

      For the aforementioned reasons, we affirm Lee’s sentence as reasonable.

      AFFIRMED.




                                          5